Bell, J.
The court below did not err in admitting in evidence the certified copies of the will and inventory of the estate of Barnett Randle, deceased, and the certified copy of the record of the District Court for Gonzales county. Such copies are admissible in all cases where the records themselves would be admissible. (Hartley’s Dig., art., 744; Oldham & White’s Dig., art. 468.)
The only question in the ease is, whether er not the instrument under which Winters claimed title from Henry and wife, is such a deed as is contemplated by the 16th section of the Act of Limitations of the 5th of February, 1841. We are of opinion that it is not. The instrument executed by Henry and wife to witness, *619on the 10th day of May, 1852, is in form a bond, with condition expressed, and it contemplates, by its own provisions, that in a certain event, no title shall pass to Winters, but that the agreement between them shall be rescinded. We think the 16th section of the Act of Limitations contemplates an unconditional deed. As was said by Mr. Justice Roberts, in the case of Mitchell v. Burdett, the statute gives very great force to the presumptions arising from the usual incidents of ownership, and attaches great importance and weig'ht to the concurrence of so many incidents of ownership as are specified in the 16th section, to wit: a deed duly registered, possession and cultivation or use of the land, and the payment of taxes, all continued in connection during the full period of five years. If any of these incidents of ownership were wanting, the wisdom of the statute could not be so well vindicated, and especially if the party invoking the aid of the statute could be shown to claim, not under an absolute deed, but upon an agreement that he should have title upon a certain condition, which condition had not transpired. (See Castro v. Wurzbach, 13th Tex. R.)
We are of opinion that there is no error in the judgment, and it is therefore affirmed.
Judgment affirmed.